DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Figures 5-6) in the reply filed on May 12, 2022 is acknowledged.
Claims 1, 2, 7, 9, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 3-6, 8, 10, and 12 will be examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted December 18, 2020 and July 12, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit for controlling” in claim 3.
The generic term “unit” is defined by the function of “controlling” the at least one drive device and is not further defined by structure. Therefore, the “control unit for controlling” meets the requirements of 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon inspection of the specification, paragraph 36 describes the “control unit 170” is formed of a processor such as a CPU, hardware such as a LSI (Large Scale Integration), ASIC (Application Specific Integrated Circuit) or FPGA (Field Programmable Gate Array). Therefore, the control unit will be interpreted as any of the above and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 5, 6, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,022,564 to Nohara.
In Reference to Claim 3#
Nohara teaches:
	A wind turbine drive control device for controlling at least one drive device (120) for moving two structures (nacelle 115 and tower 111) included in a wind power generation device (113) relative to each other, the wind turbine drive control device comprising: 
a control unit (controller 130, (a CPU, see column 12, line 61)) for controlling the at least one drive device so as to cause a force (driving force) generated by the at least one drive device to be zero when a predetermined timing (beginning at time T5) is reached during a stop period (begins at T5 in graph of Figure 7d) in which the two structures are stopped relative to each other (see column 12, lines 6-54, column 18, lines 4-24 and Figures 5, 6, and 7a-7e).
	Regarding the stop period, the control unit supplies a voltage to an on-off valve (143) prior to the stop period (voltage begins at time T3) to begin slowing the rotation of the drive device (see Figures 7a and 7e). This voltage continues after the stop period has started (at time T5). The voltage turns the on-off valve into the ON position, which lowers the pressure of the fluid entering the drive device, and reduces the force generated by the drive device (column 17, lines 13-30). Therefore, the predetermined time begins immediately during the stop period to cause the force generated by the drive device to be zero. 
In Reference to Claim 5#
Nohara teaches:
	The wind turbine drive control device of claim 3, wherein the predetermined timing is a timing reached a predetermined amount of time before a start of a drive period in which the two structures are moved relative to each other. The predetermined amount is the amount of time until the wind direction is varied (column 18, lines 40-43).
In Reference to Claim 6#
Nohara teaches:
	The wind turbine drive control device of claim 3, wherein the predetermined timing is reached a predetermined amount of time after and end of a drive period (immediately at the end) in which the two structures are moved relative to each other. 
In Reference to Claim 8#
Nohara teaches:
	The wind turbine drive control device of claim 3, wherein the at least one drive device comprises a plurality of drive devices (fluid motors 120), each controlled by the wind turbine control device, and
	wherein the control unit controls the plurality of drive devices so as to cause a force (driving force) generated by at least one of the plurality of drive devices to be zero when a predetermined timing (beginning at time T5) is reached during the stop period in which the two structures are stopped relative to each other (see the explanation with the rejection of claim 3 above). 
In Reference to Claim 10#
Nohara teaches:
	A wind turbine drive control device for controlling a plurality of drive devices each including a brake unit (151) and a drive unit (fluid motor 120), the brake unit being configured to generate a braking force for stopping a second structure (nacelle 115) relative to a first structure (tower 111), both the first and second structures being included in a wind power generation device (113), the drive unit being configured to generate a drive force for moving the-31 -Attorney Docket No. 021970-0515731 second structure relative to the first structure, the wind turbine drive control device comprising: 
a control unit (controller 130, (a CPU, see column 12, line 61)) configured to switch between a drive period (begins at time T1 in Figure 7a) in which the second structure is moved relative to the first structure and a stop period (begins at T5 in graph of Figure 7d) in which the second structure is stopped relative to the first structure, 
the control unit being further configured to control the plurality of drive devices so as to cause a force (driving force) generated by at least one of the plurality of drive devices to be zero when a predetermined timing (beginning at time T5) is reached during the stop period (see column 12, lines 6-54, column 13, lines 52-55, column 18, lines 4-24 and Figures 5, 6, and 7a-7e).
	Regarding the stop period, the control unit supplies a voltage to an on-off valve (143) prior to the stop period (voltage begins at time T3) to begin slowing the rotation of the drive device (see Figures 7a and 7e). This voltage continues after the stop period has started (at time T5). The voltage turns the on-off valve into the ON position, which lowers the pressure of the fluid entering the drive device, and reduces the force generated by the drive device (column 17, lines 13-30). Therefore, the predetermined time begins immediately during the stop period to cause the force generated by the drive device to be zero. 
In Reference to Claim 12#
Nohara teaches:
	A control method of a wind turbine drive device, for controlling a drive device (fluid motor 120) for moving two structures (nacelle 115 and tower 111) included in a wind power generation device (113) relative to each other, the control method comprising: 
controlling the drive device so as to cause a force (driving force) generated by the drive device to be zero when a predetermined timing (beginning at time T5) is reached during a stop period (begins at time T5) in which the two structures are stopped relative to each other (see column 12, lines 6-54, column 18, lines 4-24 and Figures 5, 6, and 7a-7e).
	Regarding the stop period, the control unit supplies a voltage to an on-off valve (143) prior to the stop period (voltage begins at time T3) to begin slowing the rotation of the drive device (see Figures 7a and 7e). This voltage continues after the stop period has started (at time T5). The voltage turns the on-off valve into the ON position, which lowers the pressure of the fluid entering the drive device, and reduces the force generated by the drive device (column 17, lines 13-30). Therefore, the predetermined time begins immediately during the stop period to cause the force generated by the drive device to be zero.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the predetermined timing is a timing reached at regular intervals within the stop period as recited in claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0203697 to Nohara teaches a wind turbine comprising a control unit for a yaw drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799